In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1092V
                                           (Not to be Published)

*************************
LOREN NEDDEAU,             *
                           *                                       Filed: June 16, 2016
               Petitioner, *
                           *
          v.               *                                       Decision; Attorney’s Fees
                           *                                       and Costs.
SECRETARY OF HEALTH AND    *
HUMAN SERVICES,            *
                           *
               Respondent. *
                           *
*************************

Stephen M. Reck, The Law Firm of Stephen M. Reck, LLC, North Stonington, CT, for Petitioner.

Gordon Elliot Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             ATTORNEY’S FEES AND COSTS DECISION1

        On September 28, 2015, Loren Neddeau filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. On May 20, 2016, Respondent filed
a proffer proposing an award of compensation. ECF No. 17. I subsequently issued a decision on
May 23, 2016, concluding that the proffer was reasonable, and therefore adopting it as my decision
awarding Petitioner damages. ECF No. 18.

       Petitioner has now filed an unopposed motion for attorney’s fees and costs, dated June 15,
2016. ECF No. 21. Petitioner requests reimbursement of attorney’s fees in the amount of
$9,431.50, and costs in the amount of $3,482.75. Id. These amounts represent sums to which
1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
Respondent does not object. Id. In addition, and in compliance with General Order No. 9, Petitioner
has represented that she did not incur any out-of-pocket, litigation-related expenses in conjunction
with this proceeding. Id.

        I approve the requested amounts for attorney’s fees and costs as reasonable. Accordingly,
an award of $12,914.25 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Stephen M. Reck, Esq., for all attorney’s fees and costs. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2